This court is again faced with an appeal prematurely brought from a decision of the Appellate Division of the District Courts. We have said repeatedly, but without much apparent success, that where a retrial in a District Court is required, as here (although only on the question of damages), after a decision of the Appellate Division, such decision is interlocutory and is not an appropriate vehicle for appeal. See Nesco Aluminum. Sales v. Scott, 385 Mass. 1002 (1982), and cases cited therein.
The sole issue here is whether the plaintiffs, firefighters for the defendant, who were injured in the performance of duty and who have been receiving compensation under G. L. c. 41, § 111F, are also entitled to vacation pay. We have examined the record and are satisfied that the Appellate Division’s decision is correct, holding as it did that the case is governed entirely by and is indistinguishable (in all material matters) from Carvalho v. Cambridge, 372 Mass. 464 (1977), which held that injured parties like the plaintiffs herein are entitled to vacation pay.

Appeal dismissed.